Roe, C.J.
(dissenting)—I am compelled to dissent since the majority frames the question in terms of substantial compliance.
The sole issue in this case of first impression is whether service of process on the wife of the agent appointed to accept service on behalf of a foreign corporation doing business in Washington complies with RCW 4.28.080(10).5
*336It should be expressly noted that this is not a case of personal service arising under RCW 4.28.080(14). That section permits the named defendant to be served personally or by leaving a copy of the summons at the house of his usual abode with some person of suitable age and discretion then resident therein.6 Here, the person upon whom service was attempted was not the defendant corporation, but rather, the agent appointed by the defendant to accept service on behalf of the corporation.
As noted in the majority opinion, the process server took the summons and complaint to the home of the agent who was an employee of the defendant Burns & Roe. The agent did not answer the door, but his wife did and she was served with the process, so the process server handed her the summons and complaint and left. Later, the wife handed the paper to the agent. The trial court dismissed for lack of proper service and should be affirmed. The plaintiff concedes the general rule. Constructive and substitute service require strict compliance while a personal service statute requires substantial compliance. Thayer v. Edmonds, 8 Wn. App. 36, 503 P.2d 1110 (1972). Despite that, the majority states the issue is whether the statute requires strict compliance or whether substantial compliance is sufficient. It does not adequately discuss Thayer v. Edmonds, supra.
In his brief, plaintiff argued that under the authority of Crose v. Volkswagenwerk Aktiengesellschaft, 88 Wn.2d 50, 558 P.2d 764 (1977), Mrs. Robinson was agent of her husband who was in turn the designated agent to accept service for defendant Burns & Roe. Crose held that service of *337process upon C. T. Corporation, a registered agent of Riviera Motors, was adequate service on Volkswagen Germany and Volkswagen America (both of which had no registered agents in Washington) due to the extensive contractual control of Riviera by Volkswagen America and the complete stock ownership and majority membership on the board of directors of Volkswagen America by Volkswagen Germany. Here, there is no business relationship between defendant and Mrs. Robinson. Defendant has an authorized agent in Washington; that is Mr. Robinson, not Mrs. Robinson.
Other Washington cases have refused to reduce service requirements. Meadowdale Neighborhood Comm. v. Edmonds, 27 Wn. App. 261, 616 P.2d 1257 (1980) held that service on the mayor's secretary was insufficient to accomplish service on the City pursuant to RCW 4.28.080(2) because strict compliance with the statute which requires service on the mayor was not accomplished. Closer to the instant case is Faucher v. Burlington N., Inc., 24 Wn. App. 711, 603 P.2d 844 (1979). There, the plaintiff sued Burlington Northern and served process on a telegrapher who plaintiff alleged was solely in charge of defendant's Pasco depot. The court held service was improper since the telegrapher had no representative authority. Here, Mrs. Robinson had no representative authority on behalf of Burns & Roe. The fact that she may have promptly delivered the summons and complaint to her husband is, by itself, insufficient to accomplish proper service. Meadowdale, at 267-68; Thayer, at 40.
The simple fact is that the defendant, whose agent was Mr. Robinson, was not served in the manner required by statute. The fact that the agent's wife received a copy of the summons and complaint and fortuitously handed the process to her husband is irrelevant. For that to be logical, anyone who may have found a copy of the summons and complaint—some visitor or guest in the house, who may have been erroneously or improperly served—and would give it to the designated agent would, according to the majority, accomplish service. It seems the only considera*338tion of the majority is whether the defendant actually received a copy of the process. Nowhere in the statute or the case law is there any authority for the proposition that a defendant who happens to receive a copy of the process is then served. That would fly in the face of the history of special appearances and the right of defendants improperly served to come into court with a copy of the process and dispute the jurisdictional requirement. The fact that the agent may have admitted receipt of a copy is not the equivalent of admitting service. In effect, the majority simply does not discuss the requirements of the statute or distinguish the cases which interpret that statute in respect to service on designated agents. I find no affidavit of service in the file by Mrs. Robinson that she served her husband. A footnote in the majority dismisses the Meadowdale case, decided in 1980, as failing to reflect the current trend. Certainly service has been around a long time and proper service should be insisted upon. It is not so fleeting that a case 3 years old is not current. The effect of the majority is to countenance sloppy practice, and in effect say to the defendant, "If you come into court with a copy of the summons and complaint in your hand, regardless of whether you were served according to statute, the fact you have received a copy through some manner or another confers the court with jurisdiction and you are served." This has never been the law and should never be the law.
Accordingly, I dissent.
Reconsideration denied September 23, 1983.
Review granted by Supreme Court December 2, 1983.

RCW 4.28.080(10) provides in pertinent part:
"The summons shall be served by delivering a copy thereof, as follows:
"(10) If the suit be against a foreign corporation or nonresident joint stock company, partnership or association doing business within this state, to any agent, *336cashier or secretary thereof."


The rationale of the majority would emasculate that part of RCW 4.28-.080(14), requiring service by leaving a copy of the summons with a person of suitable age and discretion, resident therein, if a copy of the summons and complaint were given to a day domestic, plumber's helper, or a visiting mother-in-law who happened to be in the residence of a defendant and handed the process to him.